UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1955


In re: WILLIAM C. BOND,

                    Petitioner.



                           On Petition for Writ of Mandamus
                                (1:16-cv-02723-DAF)


Submitted: October 31, 2017                                 Decided: November 28, 2017


Before TRAXLER, DIAZ, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


William C. Bond, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      William C. Bond petitions this court for a writ of mandamus. We conclude that

Bond is not entitled to mandamus relief.

      Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought. In re First Fed. Sav. &

Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

      We have reviewed Bond’s petition and conclude that he has not established the

existence of extraordinary circumstances warranting mandamus relief. To the extent

Bond challenges the district court’s rulings in the action below, mandamus may not be

used as a substitute for appeal. In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir.

2007). To the extent Bond requests that the district court judge be ordered to recuse

himself from participation in Bond’s action, Bond has not established extra-judicial bias.

See In re Beard, 811 F.2d 818, 826-27 (4th Cir. 1987).

      Accordingly, although we grant leave to proceed in forma pauperis, we deny the

petition for a writ of mandamus. Because we dispose of the mandamus petition in this

opinion on its merits, we respectfully deny Bond’s motions to allow a former United

States Circuit Judge to appear in the case as “advisory counsel,” which motions we

docketed as a motion to appoint counsel and a supplemental motion to appoint counsel.

We deny Bond’s motions to require a response to the mandamus petition and to order

oral argument and dispense with oral argument because the facts and legal contentions

                                            2
are adequately presented in the materials before this court and argument would not aid

the decisional process.



                                                                  PETITION DENIED




                                          3